BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by Morlock brought in the Municipal Court of Cleveland for 26 days’ rent at $50 per day. The defendant claimed that he was required to pay only the reasonable rental of the property during the 25 days. A judgment was rendered for the plaintiff, whereupon defendant prosecuted error, claiming error in the court’s refusal to admit defendant’s witnesses to testify as .to the reasonable rental value of the property during such time. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As the defendant failed to state in the record what he expected to prove by his witnesses, we cannot say whether or not the evi dence would have benefited the defendant even if admitted.
2. Under the decision of Moore v. Harter, 67 OS. 254, it is'doubtful if the evidence offered by the defendant as to the reasonable value of the property was competent evidence.